                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division

_____________________________________
                                                )
JEANETTA LEE,                                   )
                                                )
       Plaintiff,                               )
                                                )
       vs.                                      ) Civil Case No.: 3:18-cv-00508-REP
                                                )
HENRICO COUNTY,                                 )
                                                )
       Defendant.                               )
                                                )


                    PLAINTIFF’S OPPOSITION TO MOTION TO STRIKE
       The Plaintiff, Jeanetta Lee (“Lee”), hereby opposes the Motion to Strike the Substantive

Changes to her Deposition filed by defendant Henrico County (“Henrico”), and in support

thereof submits the following:

                                          ARGUMENT

       Lee explained the reason for the change within the required 30 days – if not on the errata

sheet, then in opposing summary judgment (Dkt#40, ¶30), which is consistent with what she stated

during her deposition (See Henrico Ex A, Dkt# 44-1, p. 142, line 17-21), and again said explanation

was made within the 30 day window for making / explaining changes per FRCP 30(e) (deposition

was 1.18.19, opposition filed 2.12.19). Hambleton Bros. Lumber Co. v. Balkin Enterprises, Inc.,

397 F.3d 1217, 1224 (9th Cir., 2005)(“Missing the thirty day deadline by a mere day or two might

not alone justify excluding the corrections in every case”).

       While Henrico characterizes the change as substantive, it cannot be denied that the

elements of Title VII, and their burdens of proof, are legal terms with which lay people are not

familiar. Lee submits her change is consistent with her position throughout the deposition

                                                 1
(addressed more, infra) that she does not believe it was done with malice, or to be mean, but it was

done on purpose – intentionally. It is worth noting that Henrico, her employer, conducted a video

deposition, perhaps not to be “mean”, just to make her more nervous. Those are stressful

circumstances for an African-American woman who has sued her municipal employer for

discrimination.

       Lee understands she has filed a claim in federal court, and must stand by and support her

claim. However, she asks this Court to understand the situation in which she was placed, and how

she handled it, and recognize that the way she expressed herself at that time is consistent with her

other deposition testimony as well as the change seen in the errata sheet.

       Henrico County, respectfully, seeks to distract this Court from the clear evidence of

discrimination – or at least the clear question of fact whether Lee was discriminated against –

which allow this case to go to trial whether or not Reid “intentionally” discriminated against Lee.

For example, Jason Young received tips and advice for the interview from Henrico staff, eg.

Michael Dixon of HR, and Lee did not (See Lee Opp to Summary Judgment, Dkt#40, Facts ¶¶41-

43) and the fact (read: question of fact) that Young did not meet the minimum requirements for

the Risk Manager position, yet was selected over Lee (Id., ¶¶38-40, 44).

       The import of those above facts results in the existence of a question of fact that will allow

this case to go to trial whether or not ‘Paula Reid” intentionally discriminated against Lee, as the

discrimination, as discovery has revealed, is that Henrico County (i.e. Dixon, an HR employee

working under Reid – see Dkt#40, ¶41) discriminated against Lee, i.e. provided tips, advice and

assistance to the white male candidate, and not to the African-American candidate, and the result

is the candidate that does not possess the minimum requirements is selected. Thus, even were the

jury to accept, during cross examination of Lee by Henrico that she does not believe Reid



                                                 2
intentionally discriminated against her, they could still find that Henrico County discriminated

against Lee.

         Again, Lee submits the change is consistent with what she was trying to convey regarding

the historical discrimination against African-Americans. The distinction between intentional as a

legal term and an element of her Title VII claim – not a statement of the inner thoughts of Reid’s

mind [which of course in the absence of direct evidence of racism is the mere allegation the actions

were intentional] - and malicious is what she was trying to convey via the errata sheet correction.

Consider that at trial, it would be inadmissible for Lee to testify as to what Reid’s “intentions”

were (again, in the absence of direct evidence of racism). Further, similar to its Reply Brief,

Henrico is confusing trial – and the requirement that Lee prove intentional discrimination (which

can be done by merely showing the non-discriminatory reason given is false / a pretext) - with

summary judgment, where she need only show there is a question of fact that will get her case to

trial.

         As noted supra, when explaining “intentional” during the deposition (See Dkt#44-1, p.

142, line 17-22) Lee references prior testimony after giving the substantive response that Reid did

not act intentionally. Lee directs the Court to the following pages of her deposition transcript so

that it will better understand what she was trying to convey during her video deposition: See

Dkt#40-5: Page 100, line 15 – p. 102, line 5 (Lee is clearly testifying she was not chosen because

she is black and Young is white, which is “intentional discrimination”).

         The errata sheet was submitted, timely. The statement / explanation provided in a separate

document, but provided nonetheless so one can review the basis for the change (that is the purpose

of the statement – see Hambleton at 1225 (“the statement permits an assessment concerning

whether the alterations have a legitimate purpose). And there is a question of fact that will allow



                                                 3
this case to go to trial regardless of Lee’s [inadmissible] thoughts on Reid’s “intentions” – did

Henrico County discriminate against Lee when it selected a lesser qualified candidate who was

able to speak, not to the class specifications, but to the vision of the head of HR, Paula Reid, thanks

to receiving tips and advice from an HR employee, Michael Dixon.

       The second point raised by Defendants deals with the errata sheet stating she recalls saying

something that is not present in the transcript. That is her position and there is no basis to strike

that part of the errata. Henrico is free to cross examine on this point at trial.

                                         I.   CONCLUSION

       For all the foregoing reasons, Plaintiff, Jeanetta Lee, respectfully requests that the Court

deny Defendant’s Motion to Strike the Errata sheet. Lee made clear during her deposition that she

was not selected because she is black and Young was selected because he is white.

       As her deposition testimony reveals, she is not playing fast and loose with the court, nor

was she trying to “change” her testimony via the errata sheet. She only means to clarify her

understanding of “intentional” as an element of her claim and malicious, as an element necessary

to support punitive damages.

                                                               Respectfully Submitted,

                                                               JEANETTA LEE,

                                                               By Counsel,

                                                               THE BROWN FIRM PLLC

                                                               _/s/_Christopher E. Brown_
                                                               Christopher E. Brown, Esq.
                                                               VA Bar No.: 39852
                                                               526 King Street, Suite 207
                                                               Alexandria, VA 22314
                                                               T: 703-924-0223
                                                               F: 703-997-2362
                                                               Email: cbrown@brownfirmpllc.com

                                                   4
                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 27th day of February 2019, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system, which will send notification of such filing
to the following:



        David P. Corrigan, Esq. VSB No. 26341
        Melissa Y. York, Eq. VSB No. 77493
        Harman, Claytor, Corrigan & Wellman                    ☐Facsimile
        P.O. Box 70280                                         ☐U.S. First Class Mail
        Richmond, Virginia 23255
                                                               ☐Electronic Mail
        T: 804-747-5200
        F: 804-747-6085                                        ☐Hand-Delivery
        dcorrigan@hccw.com                                     ☒CM/ECF
        myork@hccw.com
        Counsel for Henrico County




                                                              _/s/_Christopher E. Brown_
                                                              Christopher E. Brown, Esq.




                                                  5
